Fourth Court of Appeals
                                         San Antonio, Texas
                                                  May 6, 2015

                                             No. 04-15-00276-CV

                               IN RE DESCON CONSTRUCTION, L.P.

                                      Original Mandamus Proceeding1

                                                     ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

        On May 4, 2015, relator Descon Construction, L.P. filed a petition for writ of mandamus
and motion for emergency stay pending a ruling on the mandamus petition. The court has
considered the petition for writ of mandamus and is of the opinion that relator is not entitled to
the relief sought. Accordingly, the petition for writ of mandamus and motion for emergency stay
are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on May 6, 2015.



                                                               _________________________________
                                                               Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2015.



                                                               ___________________________________
                                                               Keith E. Hottle
                                                               Clerk of Court



1
 This proceeding arises out of Cause No. DC-14-46, styled Rio Grande City Consolidated Independent School
District v. Descon Construction, L.P., et al., pending in the 229th Judicial District Court, Starr County, Texas, the
Honorable Ana Lisa Garza presiding.